A petition was presented to this court for an alternative writ of mandamus to require the Secretary of State to accept the oaths and filing fees tendered to him by the relators who desire to become candidates for nominations in a special primary election called by a party State executive committee to nominate party candidates to fill vacancies in the office of United States Senators from Florida, such vacancies having occurred too late for party candidates to be nominated in the general primary election held in June, 1936, and the Governor having issued "writs *Page 3 
of election to fill such vacancies" at the next general election on November 3, 1936, pursuant to Article XVII of the Federal Constitution and Section 457 (392) C.G.L.
A rule nisi was issued by this court to the Secretary of State to show cause why an alternative writ of mandamus should not issue as prayed. The respondent Secretary of State demurred to, and moved for a discharge of, the rule nisi upon grounds that the law does not authorize the holding of a special primary election to be held in the manner prescribed in the primary election laws and that consequently it is not the duty of the Secretary of State to accept the tendered oaths and filing fees.
Four of the Justices of the Supreme Court concurred in ordering an alternative writ of mandamus to be issued as prayed by the petition. Two Justices dissented. Several opinions were filed giving the views of the Justices of the court upon the issue presented.
An alternative writ of mandamus was issued as prayed for, returnable July 30, 1936.